Title: To Benjamin Franklin from [Fortunato Bartolomeo de Felice], 15 January 1785
From: Felice, Fortunato Bartolomeo de
To: Franklin, Benjamin


				
					Monsieur
					yv. [Yverdon] 15 Janvier 1785
				
				Permettez qu’un admirateur depuis 35 ans aumoins de vos grands talens vous adresse la lettre ci jointe, elle servira de preface a quelques idées que j’ai mises par écrit ces jours passes et que je viens de donner à l’imprimerie.
				Un personnage distingué de la Haye m’envoya il y a 6 semaines les Observations de M. l’Abbé de Mably, sur les differentes Constitutions de vos Republiques, et en souhaita mon avis. Je parcourus avec empressement cette brochure, et je fus étrangement surpris de me trouver à la fin sans avoir été arreté par une seule remarque qui eût merité mon attention. Je n’ai pas reconnu dans cette production M. de Mably, mais plutot un chirugien doux, qui flatte les plyes [plaies] qui vont devenir funestes à votre Patrie, si on n’y employe pas le fer promptement

et avec prudence. J’ai fais quelques remarques sur les Observations de M. de Mably et sur les principales de vos constitutions. J’ai pris la liberté d’en exposer avec franchise les fautes que je crois y avoir remarquées, et j’enverrai cet ouvrage dans une 15ne de jours à mon ami de la Haye.
				La liberté dont j’ai crus devoir faire usage dans cette production, m’oblige à rester caché derriere le ridau, mais si vous en souhaitez un exemplaire, vous pouvez Monsieur le faire venir de la Haye ou M. Adams le connaitra d’abord par le cannal de mon àmi à qui je l’enverrai par la Poste.
				Il y as quelques annees que je travaille à un ouvrage qui as pour titre le Developpement de la raison en 4 gros ou 6 vol. mediocre 8°. Je me suis apperçus qu’une des principales causes de la coruption générale des mœurs, est l’ignorence où croupit la plupart du genre humain. Je me suis appliqué à l’instruire. Quelques grands hommes qui ont parcourus mon Mss. qui est finis, m’ont assurés que j’y ai reussi. Je pensois de l’envoyer pour le faire imprimer à Paris ou à la Haye. Pour peu que cet ouvrage pût faire plaisir ou être de la plus petite utilité aux Etats-Unis; je me ferois un plaisir de leur en faire hommage: d’autant plus que mon ouvrage est bien plus propre à conserver les moeurs là où il y en a, qu’à les ramener où il n’y en as point, comme en Europe où mon ouvrage ne feras pas une fortune brillante. En un mot, Monsieur, si je pouvois être de la moindre utilité à votre respectable pays, je le ferois avec un très grand plaisir.
				
				Je lis les Affiches où le journal General de France que fait à Paris M. l’Abbé de Fontenai rue St Hyacinte le 3e porte cochère à droite par la place St Miche, si vous trouviez chez-moi quelques choses qui meritât votre attention, vous pouriez faire demander par cette feuille que l’Auteur du Developpement de la raison se fit connaître.
				En attendant, j’ai lhonneur d’etre avc l’estime que vos grands talans ont su m’inspirer Monsieur Votre très humble et très Obéissant Serviteur
			 
				Addressed: à Monsieur / Monsieur Francklin / Min. Plenipot. des Etats-Unis / de l’Amerique en son Hautel / à Paris
				Endorsed: L’Auteur du Developement
			